Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/22 was filed after the mailing date of the final Office action on 2/7/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin McDermott on 4/27/22.

The application has been amended as follows: 
In line 5 from the bottom of claim 1 the phrase “the filter is configured to provide” has been changed  to --the filter provides-- to change the functional limitation to a positively recited limitation;
In line 3 from the bottom of claim 1 the phrase “further configured to provide” has been changed to --further provide-- to change the functional limitation to a positively recited limitation;
In line 5 from the bottom of claim 9 the phrase “wherein the inertial mass is supported by the support frame via one or more primary springs and one or more support springs” has been changed to --wherein the inertial mass is supported by the support frame via the spring means, wherein the spring means is the one or more primary springs and one or more support springs--to clarify that the one or more primary and support springs are associated with the previously recited spring means;
In the last line of claim 21 the phrase “mass is exclusively supported” has been changed to --mass is supported-- to overcome the previously presented drawing objection and 112 rejection.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show or suggest the limitation wherein the filter provides increased magnitude of the driving force over a range of predetermined damping frequencies that are above the resonance frequency of the mass-spring system and further provide an anti-resonance dip in the magnitude of the variable driving force at the resonance frequency of the mass-spring system to suppress resonant behavior of the mass-spring system itself as set forth in independent claims 1 and 15.  Claim 9 was rewritten in independent form to include the previously indicated allowable subject matter.  Upon an updated search, Examiner discovered German patent DE-102006053232 (DE’232), but after a telephone interview with Mr. McDermott, it was agreed that DE’232 failed to include the combination of limitations including the limitation wherein the inertial mass is supported by the support frame via the spring means, wherein the spring means is the one or more primary springs and one or more support springs that are preloaded at a position of the inertial mass where the one or more primary springs are not loaded, wherein the one or more support springs are preloaded to at least partially counteract a gravity force on the inertial mass to alleviate a tension of the one or more primary springs.  The English translation, for example, indicates that both elements 4 and 5 are statically preloaded. See paragraph [0030].  With element 4 representing the one primary spring and element 5 representing the one support spring, DE’232 would not disclose or suggest the limitation wherein the one or more support spring is preloaded at a position of the inertial mass wherein the one or more primary spring is not loaded as the claim language requires.  Accordingly, independent clams 1, 9, and 15 and their respective dependent claims are allowed over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

mmb
May 2, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657